In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-3259
ISAAC PAZ,
                                                  Plaintiff-Appellant,
                                 v.

PORTFOLIO RECOVERY ASSOCIATES, LLC,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:14-cv-9751 — Jorge L. Alonso, Judge.
                     ____________________

       ARGUED APRIL 2, 2019 — DECIDED MAY 15, 2019
                ____________________

   Before HAMILTON, BARRETT, and SCUDDER, Circuit Judges.
   SCUDDER, Circuit Judge. Sometimes settling a case is the
only course that makes sense. This case provides a good ex-
ample. Isaac Paz sued Portfolio Recovery Associates, LLC for
violations of the Fair Debt Collection Practices Act and Fair
Credit Reporting Act, and the case dragged on for years, with
the district court then entering summary judgment for PRA
on the lion’s share of Paz’s claims. Paz disregarded multiple
oﬀers to settle—both at the outset of the litigation and after
2                                                   No. 17-3259

summary judgment—and proceeded to trial, where he won
but recovered only $1,000 in damages. He then sought to re-
cover attorneys’ fees of $187,410. The district court awarded
fees of $10,875, underscoring that Paz’s rejection of meaning-
ful settlement oﬀers precluded a fee award in such dispropor-
tion to his trial recovery. Seeing no abuse of discretion, we af-
firm.
                                I
                               A
    After Isaac Paz defaulted on a credit card debt of $695,
PRA, a debt collector, purchased the debt and attempted to
collect. Alongside these collection eﬀorts, however, PRA vio-
lated the Fair Debt Collection Practices Act by failing to report
to credit reporting agencies that Paz disputed the debt. Paz
responded by suing PRA in June 2014.
    PRA promptly oﬀered to settle by invoking Federal Rule
of Civil Procedure 68 and oﬀering to eliminate the debt and
pay Paz $1,001 plus reasonable attorneys’ fees and costs
“through the date of Plaintiﬀ’s acceptance of this oﬀer, in an
amount agreed upon by the parties, and if no agreement can
be made, to be determined by the Court.” By its terms, the
oﬀer also provided not only that PRA would “allow judgment
to be entered against it,” but also that “[t]his oﬀer of judgment
is made solely for the purposes specified in Rule 68 of the Fed-
eral Rules of Civil Procedure and is not to be construed as an
admission that Defendant is liable in this action, that Plaintiﬀ
has suﬀered any damage, or for any other reason.” Paz ac-
cepted PRA’s oﬀer, and counsel then traded e-mails and
agreed to reasonable attorneys’ fees of $4,500.
No. 17-3259                                                  3

    Despite the settlement, PRA continued to report Paz’s debt
to credit reporting agencies, even confirming the validity of
the debt in response to inquiries from the agencies. This con-
tinued reporting violated the FDCPA, and Paz, upon learning
of it, filed a second lawsuit against PRA in December 2014.
    The second lawsuit alleged violations of the FDCPA and
the Fair Credit Reporting Act. Paz later attempted to add class
claims but was unsuccessful. PRA answered the second law-
suit by admitting that, due to an oversight, it both attempted
to collect Paz’s debt after the prior settlement and continued
to report the debt to credit agencies. PRA attempted to resolve
the case by once again invoking Rule 68 and making a series
of settlement oﬀers—first in January 2015 for $1,500, then in
February 2016 for $2,500, and later in March 2015 for $3,501.
The terms of PRA’s oﬀers mirrored those Paz accepted in the
first lawsuit: PRA would allow judgment to be entered
against it; the judgment would include reasonable attorneys’
fees and costs through the date of acceptance of the oﬀer in an
amount agreed upon by the parties, or (as necessary) by the
district court; and the oﬀer otherwise should not be construed
as an admission of liability.
    Paz never responded to PRA’s settlement oﬀers. The par-
ties eventually cross-moved for summary judgment, with the
district court’s ensuing ruling dealing a substantial blow to
Paz’s case. The court permitted Paz to proceed to trial on only
one of his alleged violations of the FDCPA, 15 U.S.C.
§ 1692e(8) (communicating false information, including the
failure to communicate that a debt is disputed), finding there
was a question of fact as to whether PRA could avoid liability
under the FDCPA by demonstrating that its violation was un-
intentional, the result of a bona fide error, and occurred
4                                                  No. 17-3259

despite procedures reasonably adapted to avoid such error.
See Ruth v. Triumph P’ships, 577 F.3d 790, 803 (7th Cir. 2009)
(outlining the elements of a bona fide error defense under the
FDCPA).
   As for Paz’s alleged violations of the Fair Credit Reporting
Act, the district court determined that the evidence could not
support a finding that PRA had acted willfully in its contin-
ued reporting to the credit agencies. This conclusion had the
eﬀect of allowing Paz to proceed to trial only on his claim that
PRA’s actions amount to negligence violations of the FCRA.
See 15 U.S.C. § 1681o.
    The upshot heading into trial, then, was that Paz was able
to pursue a recovery of any actual damages but not punitive
damages. Even more specifically, Paz sought the maximum
$1,000 in statutory damages available to him based on his
FDCPA claim and an additional $21,000 in actual damages for
his alleged emotional distress caused by PRA’s misreporting
his credit card debt. On his FCRA claim, Paz sought only
$5,000 in actual damages.
    A week before trial, PRA made a final eﬀort to settle, of-
fering Paz $25,000 to resolve all remaining claims and to cover
his attorneys’ fees and costs. Paz rejected the oﬀer and pro-
ceeded to trial, enlisting the aid of two more attorneys to help
prepare for and conduct the trial.
   The trial did not take long. Presentation of the evidence
began and ended the same day, September 7, 2016. The next
day the jury found for Paz on both claims. In doing so, how-
ever, the jury determined that Paz had sustained no actual
damages, so his total recovery was limited to $1,000 in statu-
tory damages based on his FDCPA claim.
No. 17-3259                                                     5

    Paz later sought to recover $187,410 in attorneys’ fees and
$2,744 in costs, relying on the FDCPA’s provision entitling a
successful plaintiﬀ to “the costs of the action, together with a
reasonable attorney’s fee as determined by the Court.” 15
U.S.C. § 1692(k)(a)(3).
                                B
    By its terms, a settlement oﬀer made pursuant to Rule 68
limits a plaintiﬀ’s ability to recover costs incurred after the
date of the oﬀer. See FED. R. CIV. P. 68(d) (“If the judgment
that the oﬀeree finally obtains is not more favorable than the
unaccepted oﬀer, the oﬀeree must pay the costs incurred after
the oﬀer was made.”). Rule 68’s limit on a plaintiﬀ’s recovery
of costs will often limit the recovery of attorneys’ fees as well,
but the circumstances present here reveal an exception. Paz
won at trial on his FDCPA claim and his doing so entitled him
to an award of “the costs of the action, together with a reason-
able attorney’s fee as determined by the court.” 15 U.S.C.
§ 1692k(a)(3). Congress’s choice to define attorneys’ fees sep-
arately from costs in § 1692k(a)(3) meant that Paz would be
entitled to reasonable attorneys’ fees (by operation of the
FDCPA) without regard to the more general limitation on
costs in Rule 68. See Marek v. Chesny, 473 U.S. 1, 9 n.2 (1985)
(explaining that Rule 68 incorporates the definition of “costs”
from the relevant fee-shifting statute and therefore cuts oﬀ at-
torneys’ fees only where the statute defines “costs” to include
attorneys’ fees). In full alignment with our precedent, the dis-
trict court reached this precise conclusion. See Moriarty v.
Svec, 233 F.3d 955, 967 (7th Cir. 2000) (interpreting
§ 1692k(a)(3) of the FDCPA and concluding that a prevailing
party is entitled to attorneys’ fees notwithstanding the limita-
tion in Rule 68).
6                                                    No. 17-3259

    In determining what amount of fees was reasonable, the
district court underscored that one relevant consideration was
Paz’s decision to reject PRA’s Rule 68 oﬀer of $3,501 and in-
stead to proceed to trial. This reasoning, too, is on all fours
with our caselaw. In Moriarty, for example, we explained that
“[s]ubstantial settlement oﬀers should be considered by the
district court as a factor in determining an award of reasona-
ble attorney’s fees, even where Rule 68 does not apply.” 233
F.3d at 967.
    In assessing a proper fee award, the district court empha-
sized that Paz had obtained only limited success at trial. And
this was especially so when viewed against the backdrop of
the settlement oﬀer—more than three times the amount of his
ultimate recovery—that Paz declined. Paz was free to proceed
to trial, the district court reasoned, but his doing so was a con-
sideration that warranted a substantial reduction in the award
of attorneys’ fees. See Hensley v. Eckerhart, 461 U.S. 424, 436–
37 (1983) (explaining that a plaintiﬀ who achieves only limited
success on the merits may be entitled to only a limited award).
The district court added that, although he insisted on going to
trial, Paz established no new principles of law—nor did he
check any ongoing harm (beyond the four corners of his own
case) being perpetrated by PRA—by putting his case to a jury.
See Zagorski v. Midwest Billing Servs., 128 F.3d 1164, 1167 (7th
Cir. 1997) (explaining that, in determining the reasonable fee
award, success may also be measured in terms of the principle
established and the harm checked).
   In the end, the district court awarded Paz $10,875 in attor-
neys’ fees. Applying the lodestar method, the district court
used $375 as the hourly rate of Paz’s main attorney, Mario
Kasalo, but recognized that only 29 hours of his total work—
No. 17-3259                                                    7

the hours he worked before PRA’s final Rule 68 oﬀer on
March 27, 2015 for $3,501—were reasonable. The district court
concluded that all other hours, including those spent prepar-
ing for and conducting the trial, including by the two attor-
neys Kasalo enlisted to help him at trial, were unreasonable.
    When it came to costs, the district court awarded PRA
$3,064. This amount compensated PRA for expenses incurred
after March 27, 2015, the date of its final Rule 68 oﬀer. Recog-
nizing that Paz won at trial and thus was a prevailing party
within the meaning of Federal Rule of Civil Procedure 54, the
district court also awarded costs to Paz in the amount of $436.
                               II
    Section 1692k(a)(3) of the FDCPA entitles a prevailing
party like Paz to an award of reasonable attorneys’ fees. 15
U.S.C. § 1692k(a)(3); Schlacher v. Law Oﬃces of Phillip J. Rotche
& Assocs., P.C., 574 F.3d 852, 856 (7th Cir. 2009). No precise
formula exists for determining a reasonable fee. See Schlacher,
574 F.3d at 856; see also Hensley, 461 U.S. at 436. The proper
approach typically starts with using the lodestar method
(multiplying the attorney’s reasonable hourly rate by the
number of hours reasonably expended) and then adjusting
that figure to account for various factors, including the com-
plexity of the legal issues involved, the degree of success ob-
tained, and the public interest advanced by the litigation. See
Schlacher, 574 F.3d at 856; see also Connolly v. Nat’l Sch. Bus
Serv., Inc., 177 F.3d 593, 597 (7th Cir. 1999) (outlining similar
fee award considerations).
   “District courts have wide discretion in determining the
appropriate amount of attorneys’ fees and costs,” and there-
fore our review on appeal “is limited to a highly deferential
8                                                   No. 17-3259

abuse of discretion standard.” Spegon v. Catholic Bishop of Chi-
cago, 175 F.3d 544, 550 (7th Cir. 1999).
    Paz sees abuses of discretion on several fronts. He first ar-
gues that PRA’s oﬀer to settle for $3,501 plus reasonable attor-
neys’ fees and costs was not substantial and therefore should
have been disregarded by the district court in determining the
fee award. On this score, Paz contends that he did not under-
stand what the oﬀer meant—that its terms were so ambiguous
and unfair as to render the oﬀer worthless. Even more specif-
ically, he points to the condition in the oﬀer that he read as
cutting oﬀ attorneys’ fees at the time of acceptance, a provi-
sion that Paz sees as exposing him to an unknown amount of
fees for the time his counsel would spend doing the paper-
work necessary to finalize the settlement and enter the Rule
68 judgment against PRA.
    We disagree. Paz’s position inheres with an air of unreal-
ity. He suggests he had little idea what the oﬀer meant, yet his
counsel—in this case and others—had previously accepted
oﬀers with identical terms and, in doing so, managed to ne-
gotiate and receive a reasonable amount to cover legal fees.
All Paz’s counsel had to do was request a fee award that
would cover the time necessary to finalize the settlement. This
would not have been diﬃcult given the relative simplicity of
the claims. By no means was this a scenario where a defendant
conveyed an incomprehensible oﬀer or acted in bad faith by
setting a trap to preclude a plaintiﬀ from recovering a reason-
able amount in attorneys’ fees as part of a settlement.
    Paz also contends that the district court abused its discre-
tion in finding that he achieved only limited success on the
merits of his claims. On this point, Paz highlights that PRA’s
settlement oﬀer expressly disclaimed liability and from there
No. 17-3259                                                    9

argues that agreeing to settle would have prevented him from
claiming prevailing party status and receiving attorneys’ fees.
As Paz now sees things, the result he achieved at trial was
much better because it yielded a judgment on the merits for
the maximum amount of statutory damages available to him,
$1,000. This position, too, misses the mark.
    Settlement oﬀers regularly disclaim liability, and PRA’s
having done so here was in no way out of the ordinary. What
Paz overlooks is that his acceptance of the oﬀer, by operation
of Rule 68, would have resulted in a judgment being entered
against PRA. The moment such a judgment hit the district
court’s docket, the prior disclaimer of liability would have
been a dead letter. Furthermore, by the very terms of PRA’s
oﬀer, the ensuing judgment would have been for $3,501 plus
reasonable attorneys’ fees and costs. Paz’s counsel had to
know—from his prior experience in this case alone—that
PRA’s disclaimer of liability in its Rule 68 oﬀer would not pre-
clude an award of attorneys’ fees.
    What happened here is clear. At the outset of the litigation,
PRA conveyed a substantial settlement oﬀer of $3,501—more
than three times the statutory damages available to Paz—plus
reasonable attorneys’ fees and costs. Paz disregarded the oﬀer
and proceeded to trial even after the district court’s summary
judgment ruling massively downsized his case. And every in-
dication from the record is that Paz had but the slimmest of
chances of receiving any more than $1,000 in statutory dam-
ages at trial. He nonetheless proceeded to incur $187,410 in
attorneys’ fees, only to walk away with $1,000 in statutory
damages.
   Paz was free to make these choices. Like any other party,
he was not required to accept the trial court’s (or anyone
10                                                    No. 17-3259

else’s) view of the best litigation strategy, including whether
to accept a settlement oﬀer. So, too, is it clear as a more general
matter that a sound approach to litigation will often and inev-
itably entail the pursuit of what turn out to be dead ends, all
of which will result in a party reasonably incurring fees and
costs. See Kurowski v. Krajewski, 848 F.2d 767, 776 (7th Cir.
1988). Nothing about this appeal calls into question these
common, practical realities of litigation.
    In the circumstances before us here, however, we are con-
fident that the district court did not abuse its discretion in re-
jecting Paz’s request for $187,410 in fees and instead awarding
him $10,875. The time associated with the $187,410 in attor-
neys’ fees did not reflect the sort of reasonable attorney work
that is often inevitable as part of traveling a diligent litigation
course. To the contrary, the vast majority of the fees Paz
sought to recover were for time spent pursuing an unsuccess-
ful and ill-advised eﬀort to win a much bigger payoﬀ than
was even remotely possible in the circumstances giving rise
to his claims. This observation is precisely what led the dis-
trict court to conclude that $10,875 was a reasonable fee
award. Paz and his counsel cannot now force PRA to pay the
legal expenses for their failure, so the reduced fee award in
this case was appropriate and far from an abuse of discretion.
     For these reasons, we AFFIRM.